 In the Matter of LAND O'LAKEs CREAMERIES, INCORPORATEDandUNITCANNERY, AGRICULTURAL PACKING&ALLIED WORKERS OF AMERICA,C. 1. 0.CaseNo. 13-R-2157SUPPLEMENTAL DECISIONANDDIRECTIONMarch 9,1944On January 11, 1944, the National Labor Relations Board issued aDecision and Direction of Election in this proceeding," pursuant towhich an election by secret ballot was conducted on February 1, 1944,under the direction and supervision of the Regional Director for theThirteenth Region (Chicago, Illinois) among employees of LandO'Lakes Creameries, Incorporated, herein called the Company.On February 1, 1944, the Board Agent, acting pursuant to ArticleIII, Section 10, of National Labor Relations Board Rules and Regula-tions-Series 3, furnished to all parties a Tally of the Ballots whichindicated the results of the election to be as follows :Approximate number of eligible voters ----------------------------80Valid votes counted--------------------------------------------71Votes cast for United Cannery, Agricultural Packing and AlliedWorkers of America, C. I 0-----------------------------------38Votes cast against participating union----------------------------33Challenged ballots -----------------------------------------------7Void ballots----------------------------------------------------0On February 5,1944, the Company filed Objections to the Conduct ofthe Election in which it asserted that the 7 challenged ballots wereimproperly challenged by the Board agent and should have beencounted.On February 8, 1944, the Regional Director issued a Reporton Challenges and Objections to the Conduct of the Election.Hereported that 6 of the 7 challenged ballots, those of Adeline Wahoski,Catherine Mueller, Thora Smith, Edith Miller, Mary Wisnewski, andBeverly Miller, were those of employees whose names did not appearon the Company's pay roll for the period involved, due to error, but1 54 N. L. R. B. 468.55 N. L. R. B., No. 67.366 LAND O'LAKES CREAnIERIES, INCORPORATED367that each of these employees was eligible to participate in the election,and that their ballots should be counted.The Regional Director further reported that the ballot of one em-ployee, Edward Beuthin, was challenged on the ground that he exer-cised supervisory functions.Investigation revealed that the Unionand the Company had agreed at the hearing that Beuthin was eligibleto vote.The Regional Director recommended that the 7 challengesbe overruled.No exceptions have been filed to the Regional Director'sReport on Challenges and Objections to the Conduct of the Election.We agree with the recommendations of the Regional Director.For the reasons indicated by the Regional Director, we conclude andfind that Adeline Wahoski, Catherine Mueller, Thora Smith, EdithMiller,Mary Wisnewski, Beverly Miller, and Edward Beuthin wereeligible to vote in the election, and their ballots were hereby declaredvalid.Since the results of the election may depend upon the countingof the 7 challenged ballots of eligible voters named above, we shalldirect that they be counted.DIRECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Land O'LakesCreameries, Incorporated, Ripon, Wisconsin, the Regional Director forthe Thirteenth Region shall, pursuant to the Rules and Regulationsof the Board set forth above, and subject to Article III, Sections 10 and11, of said Rules and Regulations, within ten (10) days from thedate of this Direction (1) open and count the ballots of AdelineWahoski, CatherineMueller,Thora Smith, Edith Miller, MaryWisnewski, Beverly Miller, and Edward Beuthin, and (2) thereafterprepare and cause to be served upon the parties in this proceeding aSupplemental Tally of Ballots, embodying therein his findings andrecommendations as to the results of the balloting.Mn. JOHN M. HousTON took no part in the consideration of the aboveSupplemental Decision and Direction.